NUMBER
                               13-11-00626-CV

                        COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG

FALCON INTERNATIONAL BANK,                                          Appellants,
RAY A. GONZALEZ, AS TRUSTEE FOR FALCON
INTERNATIONAL BANK, AND CURT CAVAZOS,

                                       v.

MARK A. CANTU, ROXANNE PENA CANTU,
INDIVIDUALLY, AND CANFLOR, L.P.,
A TEXAS LIMITED PARTNERSHIP,                                         Appellees.


               On appeal from County Court at Law No. 7
                      of Hidalgo County, Texas.


                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam
     Appellants, Falcon International Bank, Ray A. Gonzalez, as Trustee for Falcon

International Bank, and Curt Cavazos, perfected an interlocutory appeal from a
temporary injunction order rendered by the County Court at Law No. 7 of Hidalgo

County, Texas, in trial court cause number CL-11-2671-G. Appellants have filed an

unopposed motion to dismiss the appeal on grounds that the trial court has dismissed

the underlying case for lack of subject matter jurisdiction, thereby automatically

dissolving the temporary injunction See, e.g., Gen. Land Office v. OXY U.S.A., Inc.,

789 S.W.2d 569, 571 (Tex. 1990)..

       The Court, having considered the documents on file and appellants’ motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a)(1). Accordingly, appellants’ motion to dismiss is GRANTED, and the

appeal is hereby DISMISSED. Costs are taxed against the party incurring same. See

TEX. R. APP. P. 42.1(d) (“Absent agreement to the parties, the Court will tax costs

against the appellant.”) Having dismissed the appeal at appellants’ request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.



                                                 PER CURIAM

Delivered and filed the
15th day of March, 2012.




                                             2